Title: From Thomas Jefferson to Charles Willson Peale, 9 June 1805
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Washington June 9. 05
                  
                  The 8vo. Polygraph arrived in good condition, and gives me entire satisfaction. your son’s improvement of throwing the pen to the left gives me the command of the 4to. page, as you see by this letter written with the 8vo. machine; and when I have written down the page as far as it commands, by taking a reef in the top, that is, by giving the letter the first fold it is to have when folded up, it brings up the bottom of the letter within the command of the pens.   the desk polygraph from Monticello was delayed by the way by an accident. it went from Richmond some time ago, so that you have recieved it before now. pray call on mr Claxton for paiment while in Philadelphia, which he is instructed to answer. send it by water if you please.
                  Having determined never while in office to accept presents beyond a book or things of mere trifling value, I am sometimes placed in an embarrassing dilemma by persons whom a rejection would offend. in these cases I resort to counter-presents. your Polygraph, from it’s rarity & utility offers a handsome instrument of retribution to certain characters. I have now such a case on hand, and must therefore ask you to make me one immediately of the box (not desk) form but not larger than the desk-ones you made for me, as they gave full command of the 4to. page and all beyond that is useless. let it be of fine wood & completely finished and furnished, & send it by the stage, if you think it may come safely by that.
                  I omitted to observe above that the taking a reef in the paper is less troublesome than the diagonal process.—The next is the line after which it becomes necessary. consequently it is necessary only when your letter extends to this part of the page. Accept friendly salutations.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. as long as the port of Havre is blockaded, I shall not send Volney’s Polygraph, unless by a government vessel, & as this is the place from which they go, I will ask the favor of you to forward it here by water with the desk-polygraph.
                  
               